Citation Nr: 0635354	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-43 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued a 10 percent disability 
rating for the veteran's service-connected depression.  The 
veteran requested de novo review by a Decision Review 
Officer, and was granted a 30 percent disability rating in a 
Statement of the Case issued in November 2004.  However, this 
is not the maximum benefit afforded under the applicable 
Diagnostic Code.  The appeal thus remained open.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal. 

The duty to assist includes obtaining additional medical 
records and VA treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The most recent treatment records in the claims 
file are from September 2003.  Statements made by the veteran 
at the time of his Travel Board hearing and letters submitted 
from a VA nurse practitioner indicate that the veteran has 
been receiving ongoing treatment for his depression.  VA 
should attempt to obtain any treatment records regarding the 
veteran's service-connected depression.  

The veteran contends that his depression has worsened.  A 
September 2004 VA examination report for depression reflects 
the veteran's statements that he isolated himself and had 
feelings of worthlessness where he ruminated about his past 
failures.  The examiner assigned him a Global Assessment of 
Functioning (GAF) score of 60.  A January 2005 letter from a 
VA nurse practitioner indicated in her opinion that the 
veteran did not tell the examiner the extent of his illness, 
which included frequent and intense thoughts of suicide.  In 
an October 2005 statement, the same VA nurse practitioner 
stated that the veteran mistrusted others and had no friends.  
She assigned the veteran a GAF score of 48.  After receipt of 
medical records, the veteran should be afforded a psychiatric 
examination in order to ascertain the nature and severity of 
the veteran's service-connected depression.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his depression since 
September 2003 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  If the 
records are unavailable, please have the 
provider(s) so indicate.

3.  After completion of 1and 2 above, VA 
should make arrangements for the veteran 
to be afforded  a psychiatric examination 
to ascertain the current nature and 
extent of severity of his service-
connected depression.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The examiner is to assess the nature and 
severity of the veteran's depression in 
accordance with the latest AMIE worksheet 
for rating depression. A complete 
rationale should be provided for any 
opinion given.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




